BERRY, J.
. The appellant was convicted in the district court of Grayson county for the offense of manufacturing liquor, and his punishment assessed at confinement in the penitentiary for one year. The record- discloses that the appellant’s conviction was on his plea of guilty, and there is no statement of facts or bills of exception before this court. The indictment is in proper form, and the penalty assessed is one that is provided for by law, and, there being no error manifest from the record, the judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has. been examined by the judges of the Court of Criminal Appeals and approved by the court.